Exhibit 10.19(b)

 

Land Compensation/Lease Agreement

 

Party A: Pingdingshan Weidong District Donggongren Town Jiedaolv Village
Villagers Committee

 

Party B: Pingdingshan Xulong Renewable Resource Co., Ltd.

 

The 56.11 mu (approximately 9.2 acres) land located at Donggongren Town Jiedaolv
Village, north of the No. 12 mine drainage channel, south of the No. 12 mine
road, east of the Lv village space, and west of the No. 12 Kuangdong Road, is
now in use by Party B. In July 2013 Party B already paid RMB 1,700,000 to Party
A as requisition payment for the land, with unpaid balance of RMB 12,888,600.
Party A agreed to transfer the land use right to Party B, and Party B is in the
process of registering the transfer. Until the date that Party B completes the
registration, Party B’s requisition payment to Party A shall be deemed lease
payment for the land for 50 years commencing April 2015. When Party B completes
the registration, the unpaid balance shall be deemed requisition payment.

 

The terms under this agreement are negotiated and agreed upon by both parties.

 

Party A: Pingdingshan Weidong District Donggonren Town Jiedaolv Village
Villagers Committee   Party B: Pingdingshan Xulong Renewable Resource Co., Ltd.
      /s/ LI Shuncheng   /s/ ZHU Yulong (Stamp)   (Stamp)

 

 

 

